         Case 1:15-cr-00827-AJN Document 144 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                                8/17/21
  United States of America,

                 –v–
                                                                     15-cr-827 (AJN)
  David Keith,
                                                                         ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       On June 2, 2021, the Court granted Mr. Keith an extension of time until July 30, 2021, to

file his reply to the Government’s opposition to his 28 U.S.C. § 2255 motion. Dkt. No. 143. The

Court is not in receipt of Mr. Keith’s reply. If the Court does not receive Mr. Keith’s reply by

October 8, 2021, it will consider the motion fully briefed.

       The Clerk of Court is hereby directed to mail a copy of this Order to Mr. Keith and to

note that mailing on the public docket.


       SO ORDERED.


 Dated: August 17, 2021
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
